POLLOCK, District Judge,
after stating the case as above, delivered the opinion of the court.
Act March 3, 1887, c. 376, 24 Stat. 556 [U. S. Comp. St. 1901, p. 1595], under which this suit was instituted, empowers the Secretary of the Interior to adjust the land grants theretofore made by Congress in aid of the construction of railroads remaining unadjusted. Section 2 of the act provides as follows:
“That if it shall appear, upon the completion of such adjustments respectfully, or sooner, that lands have been, from any cause, heretofore erroneously certified or patented by the United States, to or for the use or benefit of any company claiming by, through, or under grant from the United States, to aid in the construction of a railroad, it shall be the duty of the Secretary of the Interior to thereupon demand from such company a relinquishment or reconveyance to the United States of all such lands, whether within granted or indemnity limits; and if such company shall neglect or fail to so reconvey such lands to the United States within ninety days after the aforesaid demand shall have been made, it shall thereupon be the duty of the Attorney General to commence and prosecute in the proper courts the necessary proceedings to cancel all patents, certification, or other evidence of title heretofore issued for such lands, and to restore the title thereof to the United States.”
The object and purpose of this act was not to confer jurisdiction on the federal courts to hear or determine any question affecting the right of any party contesting for or claiming an interest in any portion of the public domain. The Rand Department of the government is by law invested with primary jurisdiction over the disposition of the public lands, and is empowered, in the exercise of that jurisdiction, to try and determiné all adverse claims thereto. Its decisions are final and conclusive as to matters of fact, and subject to correction by the courts only in matters of law after final hearing and conveyance by the government. In the exercise of that jurisdiction the land department is a judicial tribunal. Its rulings are judicial determinations. The sole scope and *68purpose of the act above cited is to restore to that tribunal jurisdiction in any case where, through fraud or mistake, an erroneous certification has been made or patent issued, thus depriving that tribunal of jurisdiction, and to the end that it may proceed untrammeled to final hearing and decision. Mr. Justice Brewer, in delivering the opinion of the court in Germania Iron Company v. United States, 165 U. S. 379, 17 Sup. Ct. 337, 41 L. Ed. 754, said:
“But the theory of this bill is outside the scope of all such cases. It does not rest upon doubtful and uncertain testimony. The facts are conceded, and there is, therefore, certainty as to what they are. The only question presented is as to the right which flows from these undisputed and admitted facts. It is in effect a suit by the government to restore to a tribunal to which it has committed exclusive jurisdiction over certain matters that jurisdiction which through inadvertence and mistake it has been deprived of.”
In speaking of the primary and exclusive jurisdiction of the Eand Department of the government, it is further said in the opinion:
“Congress has intrusted to the Land Department the disposal of the public lands, and has invested the officers of that department with exclusive jurisdiction over many things in connection with such disposition.' Their determination in respect to questions of fact in all matters of contest is exclusive and final. The issue of a patent is in effect the final determination of that department in favor of the patentee and against the contestants of all disputed questions of fact — a determination which it is not the function of courts to review except upon conditions of fraud, etc., which permit courts of equity to investigate and pass judgment upon all determinations of all tribunals.”
Thus far, however, solicitors for the respective parties in the case at bar agree. It is, however, contended by solicitor for appellant, the law will not do a useless thing; that by reference to the agreed facts it will be seen the right of appellant, as the representative of those beneficially interested in the assets of the railway company, to receive title to the land in dispute is so clear, certain, and indisputable as to be beyond the pale of controversy; and in consequence, the cancellation of the certification to the state and the conveyance by the state to appellant, as is done by the decree entered, is a mere idle form, for that in the end the land must inevitably go to the appellant in any event. And many cases are cited and commented upon in his brief which it is claimed support this contention. As to the ultimate rights of the parties, as they must hereafter be determined by the appropriate tribunal, from the facts, we express no opinion; for, as has been seen, the trial court did not have, nor does this court have, the jurisdiction and power to so do in this suit. The government is here in its own right, seeking by force of the act to repossess itself of a portion of the public domain, not for the purpose of withholding it from appellant, nor for the benefit of the •claimant, Rockvog, but for the purpose of restoring jurisdiction to that tribunal, charged by law with its disposition and the adjudication of the rights of all claimants thereto, because, as averred, that tribunal by mistake of fact was deprived of its jurisdiction before final decision. The ■claimant, Rockvog, is not a party to this suit, is not bound by the decree, and would not be bound by a decision of the contention made by appellant, as above stated, if such decision should be made. Therefore, the sole question for decision here is, was error made in certifying the *69land to the state at the time it was certified ? And not, is it shown by the facts appellant is entitled to the land.
From the facts stated it is seen the application of Rockvog to enter the land came to the hands of the Commissioner of the General Rand Office from the local land office about September 15, 1894, and was there filed, but by mistake or oversight was not entered on the records, and in ignorance of this application the land in dispute was certified to the state; the tract book and other records of that office showing the land free from adverse claim. It is thus conceded by the filing of the application for homestead entry the jurisdiction of the Rand Department had been invoked and had attached for the purpose of a hearing and determination of the merits of such application prior to the certification of the land to the state for appellant, which hearing and determination, through mistake of fact, was cut off by the erroneous certification of the land, and that, if such certification is permitted to stand, the claimant, Rockvog, will not only be deprived of any claim to the land, but his right to a hearing and decision of the merits of his application will be lost and destroyed.
In Germania Iron Company v. United States, supra, Mr. Justice Brewer, in drawing a distinction between the case of the United States v. Central Pac. R. Co. (C. C.) 26 Fed. 479, wherein the only parties in interest were the government and the railroad company, and such a case as the one there under consideration, and the one at bar, said:
“Here there are adverse claimants, there are contestants of the patentee’s right, and the mere existence of a question of contested fact, the mere fact of a dispute between several parties, is sufficient ground for a court of equity returning the matter for examination to the tribunal which Congress has created for such purposes. This is not a mere matter of procedure between the government and the patentee, but a question of the forum for the adjudication of controversies between individual litigants.”
In the opinion it is further said:
“It is true it does not affirmatively appear in this case that the patentee was not entitled equitably to the land, or that the contestants had any superior right thereto; but his rights and their rights depend upon questions of fact, such as priority of application, etc., the determination of which by act of Congress has been committed to the Land Department. It and not a court of equity is the tribunal intrusted by the law with jurisdiction over such matters, and the latter may not inquire what ought to have been the determination of the former, but whether it has been wrongfully deprived of the power to make such determination.”
It is claimed by solicitor for appellant the decision in the Germania Iron Company Case is modified by the later case of Duluth & Iron Range Railroad Co. v. Roy, 173 U. S. 587, 19 Sup. Ct. 549, 43 L. Ed. 820. Not so. That was a suit brought by a defeated homestead claimant against the railroad, as patentee from the government, to quiet title, in which suit complainant was, of necessity compelled to show his superior right in equity. To that suit the government was not a party. The act here involved did not control and was not considered. That case has no application here. The Germania Iron Company Case cannot be distinguished from, but is, as was held by the court below, decisive of the rights of the parties to. this controversy.
It follows the decree must be affirmed.